Citation Nr: 1020121	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-23 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable rating for right shoulder 
sternoclavicular degenerative joint disease.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran had reserve service from September 1968 to June 
1974, with a period of active duty for training (ACDUTRA) 
from September 1968 to February 1969.  Thereafter, the 
Veteran served as a commissioned officer of the Public Health 
Service from July 1975 to November 2004.  See 38 C.F.R. 
§ 3.6(b)(2) (defining active duty to include full-time duty 
as a commissioned officer of the Public Health Service).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

By way of background, the Veteran's claim was remanded by the 
Board for further evidentiary development in February 2009.  
After completing the requested development, the RO 
readjudicated the claim, as reflected by a supplemental 
statement of the case issued in April 2010.  Because the 
benefit sought remains denied, the claim has been returned to 
the Board.
 

FINDINGS OF FACT

1.  X-rays of the Veteran's right shoulder have been 
interpreted to reveal degenerative changes.

2.  The Veteran has demonstrated right shoulder abduction 
from 0 to 180 degrees, flexion from 0 to 150 degrees, 
internal rotation from 0 to 80 degrees, external rotation 
from 0 to 60 degrees, and extension from 0 to 45 degrees.

3.  Examinations of the Veteran's right shoulder have not 
revealed any evidence of malunion of the clavicle and scapula 
or nonunion of the clavicle or scapula without loose 
movement; limitation of abduction to 60 degrees; limitation 
of range of motion to shoulder level; malunion of the humerus 
with evidence of moderate deformity; or recurrent dislocation 
at the scapulohumeral joint of the dominant arm, with 
infrequent episodes and guarding of the movement only at the 
shoulder level.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for right 
shoulder sternoclavicular degenerative joint disease have 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5010, 5200, 
5201, 5202, 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with 
to respect establishing entitlement to benefits, and a duty 
to assist with development of evidence under 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, however, the 
Board notes that the Veteran's claim for a higher rating 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that in these circumstances, once notice has been satisfied 
in conjunction with the grant of service connection, 
additional notice is not required under 38 U.S.C.A. § 5103.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  As notice with regard 
to the Veteran's initial service connection claim was 
satisfied by a letter issued in April 2005, the instant 
appeal may be adjudicated without remand for further 
notification.

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issue on appeal has been 
obtained.  The Veteran's service medical records have been 
obtained (which are relevant to the instant increased rating 
claim because they reflect the history of the Veteran's right 
shoulder disability), and the Veteran has not identified any 
records that have not obtained.  The Veteran was also 
provided with two examinations for VA purposes, and he was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required. 

Increased Rating Claim

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
the limitation of activity imposed by the disabling condition 
should be emphasized.  See 38 C.F.R. § 4.1.  Examination 
reports are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of a veteran working or seeking work.  See 38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.  See 38 C.F.R. 
§ 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right shoulder disability is currently assigned 
a noncompensable evaluation.

Pursuant to Diagnostic Code 5003, a 10 percent rating may be 
assigned when there is objective evidence of both arthritis 
and limitation of motion that is noncompensable under the 
rating criteria for limitation of motion of the specific 
joint involved.  

The Board notes that the evidence of record reflects that the 
Veteran is right-hand dominant.  Diagnostic Code 5203 
provides for the assignment of a 10 percent rating for 
impairment of the dominant arm when there is evidence of 
malunion of the clavicle and scapula or nonunion of the 
clavicle or scapula without loose movement.  38 C.F.R. 
§ 4.71a Diagnostic Code 5203 (2009).

Other potentially applicable rating criteria include 
Diagnostic Code 5200, which addresses ankylosis of 
scapulohumeral articulation and assigns a 30 percent rating 
(the minimum rating for the dominant arm available pursuant 
to this Diagnostic Code) when there is favorable abduction to 
60 degrees of the dominant arm, with the ability to reach the 
mouth and head.  Diagnostic Code 5201, which outlines the 
rating criteria for limitation arm motion, allows a 20 
percent rating (the minimum rating available for the dominant 
arm pursuant to this Diagnostic Code) when the range of 
motion of the dominant arm is limited to shoulder level.  
Diagnostic Code 5202 assigns a 20 percent rating (the minimum 
rating available for the dominant arm pursuant to this 
Diagnostic Code) for malunion of the humerus of the dominant 
arm when there is evidence of moderate deformity; a 20 
percent rating is also assigned under this Diagnostic Code 
when there is evidence of recurrent dislocation at the 
scapulohumeral joint of the dominant arm, with infrequent 
episodes and guarding of the movement only at the shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202.

Pursuant to 38 C.F.R. § 4.71 Plate I, which illustrates the 
ranges of motion for various joints, the full range of 
shoulder abduction and flexion is 0 to 180 degrees, with the 
shoulder level defined as 90 degrees.  Additionally, shoulder 
internal rotation and external rotation ranges of motion are 
each 0 to 90 degrees.  38 C.F.R. § 4.71 Plate I.

By way of background, the RO awarded service connection for 
the Veteran's right shoulder sternoclavicular degenerative 
joint disease based on an August 2003 service treatment 
record reflecting this diagnosis.  X-rays taken that same 
month revealed some degenerative changes of the A-C joint and 
an impression that these changes could be related to an old 
injury.

After filing the service connection claim from which the 
instant appeal stems in March 2005, the Veteran was afforded 
a general medical examination for VA purposes in August 2005, 
which included an assessment of the Veteran's right shoulder 
disability.  During the examination, the Veteran reported 
that he injured his right clavicle when hammering overhead in 
2003 (during service) and that the only symptom of his right 
clavicle injury was point tenderness.  The Veteran reported 
that he was not receiving any treatment for his condition and 
that the only functional impairment he experienced as a 
result of his residual disability is difficulty when pitching 
a baseball.  The Veteran further reported that he had been 
continuously employed since his discharge from service and 
that he had not missed any work due to his right shoulder 
disability.  The examiner reviewed an x-ray of the Veteran's 
clavicle, which was interpreted to reveal normal results, and 
declined to diagnosis the Veteran with a shoulder disability 
noting the absence of adequate pathology upon which to render 
a diagnosis.

Pursuant to the Board's February 2009 Remand instructions, 
the Veteran was afforded a VA joints examination in May 2009, 
to include pertinent shoulder range of motion findings.  
During the examination, the Veteran reported that he did not 
experience any difficulties with activities of daily living 
due to his right shoulder disability, that he was able to 
lift 100 pounds in weight, that his right shoulder disability 
had not interfered with his employment or caused him to miss 
any work, and that he has not sought treatment for his right 
shoulder disability since his diagnosis.  Rather, the Veteran 
described his right shoulder disability as largely 
asymptomatic and merely manifested by a lump in the right 
area of his clavicle.  

On physical examination, the examiner noted that right medial 
end of the Veteran's clavicle was prominent when compared to 
the left side and that there was evidence of subluxation of 
the sternoclavicular joint.  However, the examiner noted that 
the Veteran's joint was non-tender with no signs of joint 
inflammation.  On range of motion studies, the Veteran 
demonstrated full range of abduction from 0 to 180 degrees, 
flexion from 0 to 150 degrees, internal rotation from 0 to 80 
degrees, external rotation from 0 to 60 degrees, and 
extension from 0 to 45 degrees.  The examiner noted that the 
Veteran did not report or evidence any pain, weakness, 
fatigue or incoordination during range of motion testing nor 
any additional loss of motion due to these symptoms on 
repeated range of motion testing.  The examiner further noted 
that x-rays of the Veteran's right shoulder and clavicle 
revealed some early asymptomatic degenerative joint disease 
at the lateral end of the clavicle, which the examiner found 
to be insignificant, noting the Veteran's x-rays revealed a 
normal right shoulder.  The examiner concluded by diagnosing 
the Veteran with subluxation of the sternoclavicular joint 
that is asymptomatic and causing no disability.

After reviewing the evidence of record, the Board concludes 
that with resolution of reasonable doubt in the Veteran's 
favor, a 10 percent disability evaluation is warranted under 
the provisions of Diagnostic Code 5003, based on diagnostic 
evidence of shoulder arthritis and limitation of shoulder 
motion.  As noted above, the Veteran's in-service shoulder x-
rays revealed degenerative changes, and those findings are 
confirmed by x-ray evidence of early degenerative joint 
disease noted by the May 2009 examiner.  Tenderness was noted 
on the 2005 VA examination, and limitation of motion, albeit 
non-compensable under the diagnostic codes appropriate for 
the specific joint involved, was noted during the 2009 VA 
examination.  Thus, with the examination reports read 
together, the Veteran may be considered to meet the criteria 
for a 10 percent disability evaluation pursuant to Diagnostic 
Code 5003.  

However, the Board concludes that the Veteran is not entitled 
to an additional disability rating pursuant to the other 
potentially applicable rating criteria.  Specifically, there 
is no evidence of malunion of the clavicle and scapula or 
nonunion of the clavicle or scapula without loose movement; 
limitation of abduction to 60 degrees; limitation of range of 
motion to shoulder level; malunion of the humerus with 
evidence of moderate deformity; or recurrent dislocation at 
the scapulohumeral joint of the dominant arm, with infrequent 
episodes and guarding of the movement only at the shoulder 
level.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 
5202, 5203 (2009).

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  

However, in the instant case, the Veteran has not reported 
experiencing any pain on use or functional loss aside from 
difficulty pitching a baseball.  He reports being able to 
lift at least 100 pounds of weight and has (as detailed 
above) demonstrated full range of shoulder abduction and 
demonstrated shoulder flexion from 0 to 150 degrees, internal 
rotation from 0 to 80 degrees, external rotation from 0 to 60 
degrees, and extension from 0 to 45 degrees.  These ranges of 
motion are far above the level for even noncompensable 
ratings under Diagnostic Codes for limitation of shoulder 
motion.  Moreover, repetitive motion testing failed to reveal 
that the Veteran had any additional limitation of motion due 
to pain, weakness, incoordination, or lack of endurance, and 
the Veteran's shoulder has been described as stable with no 
weakness.  Thus, the Board finds the an additional rating is 
not warranted based on any potential functional loss due to 
pain on use or during flare-ups, or due to weakness, 
fatigability, or incoordination.  

The Board specifically acknowledges its consideration of the 
lay evidence of record when promulgating this decision, 
including the Veteran's reported right shoulder symptoms.  
However, as referenced above, the Veteran largely 
characterizes his right shoulder disability as asymptomatic, 
a characterization echoed by the two VA examiner's 
assessments of record.  Rather, despite the Veteran's general 
lack of subjective complaints, the Board has assigned a 10 
percent disability rating based on the objective medical 
evidence of record.  However, that clinical evidence does not 
support a basis for granting a disability rating in excess of 
10 percent.

Accordingly, a schedular disability rating of 10 percent, but 
not more, is warranted for the Veteran's service-connected 
right shoulder disability.

With regard to an extraschedular rating, the Board concludes 
that there is no showing that the severity of the Veteran's 
right shoulder disability reflects so exceptional or so 
unusual a disability picture as to warrant referral for 
consideration of a higher rating on an extraschedular basis.  
The Veteran has not reported that he has missed any work due 
to his right shoulder disability, and he has not reported, 
nor does the record reflect, that he has had any 
hospitalizations related to his right shoulder disability.  
Accordingly, the Board concludes that the Veteran's right 
shoulder disability has not required frequent periods of 
hospitalization, caused marked interference with employment, 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the criteria for referral for consideration of 
an extraschedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

A 10 percent disability rating for right shoulder 
sternoclavicular degenerative joint disease is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


